     Case 1:20-cv-00382-DAD-JDP Document 11 Filed 06/26/20 Page 1 of 5

 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    JOHN CALDERON,                                    Case No. 1:20-cv-00382-DAD-JDP
 8                       Plaintiff,                     SCHEDULING ORDER
 9           v.                                      Amendment
                                                     to Pleadings:          July 17, 2020
10    UNITED STATES OF AMERICA, et al.,
11                       Defendants.                 Initial Disclosures:   July 31, 2020

12                                                   Settlement Notice:     April 2, 2021

13                                                   Non-expert
                                                     Discovery Cutoff:      April 16, 2021
14

15                                                   Expert Disclosure:     April 30, 2021

16                                                   Rebuttal
                                                     Expert Disclosure:     May 28, 2021
17
                                                     Expert
18
                                                     Discovery Cutoff:      July 31, 2021
19
                                                     Non-Dispositive
20                                                   Motion Deadline:       August 31, 2021
21                                                   Dispositive
22                                                   Motion Deadline:        August 31, 2021

23                                                   Status Conference:     December 6, 2021
                                                                            1:30 P.M.
24

25          This court conducted a scheduling conference on June 25, 2020. Counsel Benjamin Fogel
26   appeared by telephone on behalf of plaintiff. Counsel Benjamin Hall appeared by telephone on
27   behalf of defendants. Under Fed. R. Civ. P. 16(b), this court sets a schedule for this action.
28
                                                       1
     Case 1:20-cv-00382-DAD-JDP Document 11 Filed 06/26/20 Page 2 of 5

 1      1. Amendment to the Parties’ Pleadings

 2          All stipulated amendments or motions to amend shall be filed by July 17, 2020.

 3      2. Fed. R. Civ. P. 26(a)(1) Initial Disclosures

 4          Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) will be completed by July 31, 2020.

 5      3. Discovery Cutoffs and Limits

 6          Initial expert witness disclosures shall be served no later than April 30, 2021. Rebuttal

 7   expert witness disclosures by any party shall be served no later than May 28, 2021. Such

 8   disclosures must be made pursuant to Fed. R. Civ. P. 26(a)(2)(A) and (B) and shall include all

 9   information required thereunder. In addition, Fed. R. Civ. P. 26(b)(4) and Fed. R. Civ. P. 26(e)

10   shall specifically apply to all discovery relating to expert witnesses and their opinions. Each

11   expert witness must be prepared fully to be examined on all subjects and opinions included in the

12   designations. Failure to comply with these requirements will result in the imposition of

13   appropriate sanctions, which may include the preclusion of testimony or other evidence offered

14   through the expert witness. In particular, this court will enforce preclusion of testimony or other

15   evidence if Fed. R. Civ. P. 26(e) is not strictly complied with.

16          All non-expert discovery, including motions to compel, shall be completed no later than

17   April 16, 2021. All expert discovery, including motions to compel, shall be completed no later

18   than July 31, 2021. Compliance with these discovery cutoffs requires motions to compel be filed

19   and heard sufficiently in advance of the cutoff so that the court may grant effective relief within

20   the allotted discovery time. A party’s failure to have a discovery dispute heard sufficiently in
21   advance of the discovery cutoff may result in denial of the motion as untimely.

22      4. Pretrial Motion Schedule

23          All non-dispositive pre-trial motions (except motions to compel, addressed above), shall

24   be served and filed on or before August 31, 2021. All dispositive pre-trial motions shall be

25   served and filed on or before August 31, 2021. Non-dispositive motions are heard on Fridays at

26   10:00 a.m., before the Honorable Jeremy D. Peterson, United States Magistrate Judge, in
27   Courtroom 6. Before scheduling such motions, the parties shall comply with Local Rule 230 or

28   Local Rule 251.
                                                        2
     Case 1:20-cv-00382-DAD-JDP Document 11 Filed 06/26/20 Page 3 of 5

 1          Counsel must comply with Local Rule 251 with respect to discovery disputes or the

 2   motion will be denied without prejudice and dropped from calendar. In addition to filing a joint

 3   statement electronically, a copy of the joint statement shall also be sent Judge Peterson’s

 4   chambers by email to jdporders@caed.uscourts.gov. Counsel for the parties are additionally

 5   required to conduct at least one telephonic or in-person conference as part of their obligations to

 6   meet and confer in good faith to resolve their discovery dispute prior to seeking judicial

 7   intervention. The parties are further cautioned that boilerplate objections to written discovery

 8   will be summarily denied.

 9          Upon stipulation of the parties, Judge Peterson will resolve discovery disputes by informal

10   telephonic conference outside the formal procedures of the Local Rules and Federal Rules of

11   Civil Procedure governing noticed motions to compel. The procedures for requesting an informal

12   telephonic conference are set forth in Judge Peterson’s Civil Procedures located on the court’s

13   website, http://www.caed.uscourts.gov. If the parties stipulate to an informal ruling on a

14   discovery dispute that arises during a deposition, they may request an informal ruling during the

15   deposition by contacting Judge Peterson’s Courtroom Deputy, Kirstie Dunbar-Kari, by telephone

16   at (209) 372-8917.

17          The parties are advised that unless prior leave of the court is obtained, all moving and

18   opposition briefs or legal memoranda in civil cases before Judge Peterson shall not exceed

19   twenty-five pages. Reply briefs by the moving party shall not exceed ten pages. These page

20   limitations do not include exhibits. Briefs that exceed this page limitation, or are sought to be
21   filed without leave, may not be considered by the court.

22          Counsel or pro se parties may appear for argument on non-dispositive motions before

23   Judge Peterson by telephone by dialing the court’s teleconference line at 1-888-204-5984 and

24   entering Access Code 4446176, provided that they indicate their intent to appear telephonically in

25   their pleadings or by email to jdporders@caed.uscourts.gov at least one week prior to the hearing.

26                    Motions for Summary Judgment or Summary Adjudication
27          Prior to filing a motion for summary judgment or motion for summary adjudication the

28   parties are ORDERED to meet, in person or by telephone, and confer to discuss the issues to be
                                                        3
     Case 1:20-cv-00382-DAD-JDP Document 11 Filed 06/26/20 Page 4 of 5

 1   raised in the motion.

 2             The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where

 3   a question of fact exists; 2) determine whether the respondent agrees that the motion has merit in

 4   whole or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4)

 5   narrow the issues for review by the court; 5) explore the possibility of settlement before the

 6   parties incur the expense of briefing a summary judgment motion; and 6) to arrive at a joint

 7   statement of undisputed facts.

 8             The moving party shall initiate the meeting and provide a draft of the joint statement of

 9   undisputed facts. In addition to the requirements of Local Rule 260, the moving party shall file a

10   joint statement of undisputed facts.

11             In the notice of motion, the moving party shall certify that the parties have met and

12   conferred as ordered above and set forth a statement of good cause for the failure to meet and

13   confer.

14      5. Settlement Conference Notification

15             The parties believe that a settlement conference may be appropriate. By April 2, 2021, the

16   parties are directed to file a joint statement indicating their willingness to arrange such a

17   conference.

18      6. Pretrial Conference and Trial

19             The Eastern District of California is in a judicial crisis. At the moment, no new civil trial

20   dates are being set. The court will, however, set a status conference before the assigned
21   magistrate judge on December 6, 2021, at 1:30 P.M. The parties should use the dial-in 888-204-

22   5984 and the passcode 4446176. The court may convert this status conference to a pretrial

23   conference if circumstances allow.

24      7. Effect of This Order

25             This order represents the best estimate of the court and counsel as to the agenda most

26   suitable to dispose of this case. If the parties determine at any time that the schedule outlined in
27   this order cannot be met, counsel are ordered to notify the court immediately of that fact so that

28   adjustments may be made, either by stipulation or by subsequent status conference.
                                                          4
     Case 1:20-cv-00382-DAD-JDP Document 11 Filed 06/26/20 Page 5 of 5

 1            The dates set in this order are firm and will not be modified absent a showing of good

 2   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

 3   contained herein will not be considered unless they are accompanied by affidavits or declarations,

 4   and where appropriate, attached exhibits, which establish good cause for granting the relief

 5   requested.

 6            The failure to comply with this order may result in the imposition of sanctions.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:       June 26, 2020
10                                                      UNITED STATES MAGISTRATE JUDGE
11

12   No. 205.
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
